UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 08-6216



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


DEWAYNE ANDERSON,

                Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:06-cr-00020-IMK-JSK-8)


Submitted:   May 22, 2008                     Decided:   May 29, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dewayne Anderson, Appellant Pro Se. Zelda Elizabeth Wesley, OFFICE
OF THE UNITED STATES ATTORNEY, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dewayne     Anderson   appeals   the   district   court’s   order

denying his second motion for relief from judgment pursuant to

Federal Rule of Civil Procedure 60(b)(4).           We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.                United States v.

Anderson, No. 1:06-cr-00020-IMK-JSK-8 (N.D.W. Va. Jan. 16, 2008).

We also deny the motion for bail or release pending appeal as moot.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -